Filed 8/28/20 P. v. Siordia CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                            B299510

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. YA093332)
           v.

 CARLOS SIORDIA et al.,

           Defendants and Appellants.


      APPEALS from judgments of the Superior Court of Los
Angeles County. Amy N. Carter, Judge. Affirmed.
      Christine M. Aros, under appointment by the Court of
Appeal, for Defendant and Appellant Carlos Siordia.
      Earl C. Broady, Jr., under appointment by the Court of
Appeal, for Defendant and Appellant David Sufle.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Michael R. Johnsen and Yun K. Lee,
Deputy Attorneys General, for Plaintiff and Respondent.
       Carlos Siordia and David Sufle appeal the judgments
entered following a jury trial in which Sufle was convicted of first
degree murder (Pen. Code,1 § 187, subd. (a)), and Siordia was
convicted of the lesser included offense of voluntary
manslaughter (§ 192, subd. (a)). The jury found the firearm
allegations true as to Sufle (§ 12022.53, subds. (b), (c), (d), &
(e)(1)), but not true as to Siordia. As to both appellants, the jury
found the gang allegation to be true. (§ 186.22, subd. (b)(1)(C).)
The trial court sentenced Sufle to 50 years to life and Siordia to
21 years in state prison.
       In his appeal, Siordia challenges the sufficiency of the
evidence to support the gang enhancement; Sufle argues that the
trial court prejudicially erred in denying his motion to bifurcate
the gang allegation. We reject both contentions and affirm the
judgments of conviction.
                    FACTUAL BACKGROUND
       Ruben Mendoza and Siordia worked together in
construction, and Mendoza considered Siordia to be his best
friend. The two men built Mendoza’s house on Berendo Avenue
where Mendoza was living with his family in November 2015.
       Sometime in the evening of November 13, 2015, Siordia
went to Mendoza’s home and spoke to him about money owed
Siordia from a contracting job. When Siordia left, he indicated
that he might return the next day.
       Around 7:30 p.m. on November 14, 2015, Mendoza’s
nephew, Edgar, was working in the garage when Siordia came by
and asked to speak with Mendoza. Mendoza met Siordia outside.
At some point Edgar heard Mendoza, Siordia, and another person


      1   Undesignated statutory references are to the Penal Code.




                                  2
whose voice he did not recognize arguing in the alley next to the
garage. Edgar went to the alley to investigate, followed by
Mendoza’s stepdaughter, Liliana, who had seen Edgar running
toward the commotion. As they approached the alley Liliana
heard Siordia say, “ ‘I want my money.’ ”
       In the alley they found Siordia struggling with Mendoza to
keep him from fighting Sufle, whom Edgar had never seen before.
Sufle had tattoos on his neck and was wearing blue latex gloves.
Edgar moved Siordia to the side to separate him from Mendoza,
who had blood on his mouth. As Sufle angrily looked on, he said
to Mendoza, “ ‘You have to pay the money to my cousin.’ ”
       Liliana tried to push Mendoza toward the house as Edgar
attempted to calm Siordia down. Edgar was still holding onto
Siordia when Sufle said, “ ‘That’s enough’ ” or “ ‘That’s it,’ ” and
pushed Liliana away from her stepfather. Sufle then turned to
Siordia and said, “ ‘Give me that’ ” or “ ‘Give it to me.’ ” Without
saying a word, Siordia simply lifted his sweater to reveal a gun
tucked into the waistband of his pants. Declaring, “ ‘This is my
barrio,’ ” Sufle grabbed the gun and fired a single shot into
Mendoza’s abdomen. After he shot Mendoza, Sufle repeated,
“ ‘This is my barrio.’ ” As Mendoza fell to the ground, Siordia
grabbed Sufle, and the two men fled. They ran to a white
Chevrolet SUV parked nearby, got in, and sped away. Two days
after the shooting, Sufle and his wife were pulled over in their
white Chevrolet Traverse SUV.
       Mendoza died from a single fatal gunshot wound to the
abdomen. He also suffered blunt force trauma to the head and
face, which included a red abrasion on the right side of his
forehead, a red bruise on the left side of his face, and a dark red
abrasion on the left side of his lower lip.




                                 3
                           DISCUSSION
  I. Substantial Evidence Supported the Jury’s
       True Finding on the Gang Enhancement as to
       Siordia
    A. Applicable law
       We review the sufficiency of the evidence supporting the
jury’s true finding on the gang enhancement applying the same
standard we use to review a substantial evidence challenge to a
conviction. (People v. Rivera (2019) 7 Cal.5th 306, 331 (Rivera).)
That is, we review the whole record in the light most favorable to
the judgment, presuming in its support every fact that a finder of
fact could reasonably deduce from the evidence. (People v. Flores
(2020) 9 Cal.5th 371, 411; People v. Mendez (2019) 7 Cal.5th 680,
702.)
       This standard applies regardless of whether the
prosecution relies on direct or circumstantial evidence. (People v.
Thompson (2010) 49 Cal.4th 79, 113.) “We ‘must accept logical
inferences that the jury might have drawn from the
circumstantial evidence. [Citation.]’ [Citation.] ‘Although it is
the jury’s duty to acquit a defendant if it finds the circumstantial
evidence susceptible of two reasonable interpretations, one of
which suggests guilt and the other innocence, it is the jury, not
the appellate court that must be convinced of the defendant’s
guilt beyond a reasonable doubt. [Citation.]’ [Citation.] Where
the circumstances reasonably justify the trier of fact’s findings, a
reviewing court’s conclusion the circumstances might also
reasonably be reconciled with a contrary finding does not warrant
the judgment’s reversal.” (People v. Zamudio (2008) 43 Cal.4th
327, 357–358; People v. Gomez (2018) 6 Cal.5th 243, 278.)
Indeed, “[a] reversal for insufficient evidence ‘is unwarranted




                                 4
unless it appears “that upon no hypothesis whatever is there
sufficient substantial evidence to support” ’ the jury’s verdict.”
(Zamudio, at p. 357.)
       There are two prongs to the gang enhancement under
section 186.22, subdivision (b)(1), both of which the prosecution
must satisfy with proof beyond a reasonable doubt to support a
true finding by the jury. (People v. Franklin (2016) 248
Cal.App.4th 938, 948 (Franklin); People v. Albillar (2010) 51
Cal.4th 47, 59 (Albillar).) The first prong requires proof that the
felony was “gang related,” that is, the defendant committed the
offense “for the benefit of, at the direction of, or in association
with any criminal street gang.” (§ 186.22, subd. (b)(1); Rivera,
supra, 7 Cal.5th at p. 331; Albillar, at p. 60.) The prosecution
need not prove that the defendant was himself a member of a
gang; rather, the first prong is satisfied with proof that the
defendant committed the crime in association with a known gang
member. (See Albillar, at pp. 61–62; People v. Vega-Robles (2017)
9 Cal.App.5th 382, 425 [non-gang member codefendant acted in
concert with known gang members, satisfying first prong]; People
v. Villalobos (2006) 145 Cal.App.4th 310, 322 [same] (Villalobos).)
       The second prong of section 186.22, subdivision (b)
“requires that a defendant commit the gang-related felony ‘with
the specific intent to promote, further, or assist in any criminal
conduct by gang members.’ ” (Albillar, supra, 51 Cal.4th at
pp. 64, 67; Rivera, supra, 7 Cal.5th at p. 331; see § 186.22, subd.
(b)(1).) Because only rarely does direct evidence of a defendant’s
intent exist, specific intent must often be inferred from the
circumstances of the crime and the defendant’s acts. (People v.
Sanchez (2016) 63 Cal.4th 411, 457.)




                                5
   B. Substantial evidence supports the finding that
Siordia committed the crime in association with a known
gang member
       Siordia contends that because there was no substantial
evidence that Sufle was a current or active gang member, much
less any evidence that Siordia was aware of Sufle’s gang status,
the prosecution failed to establish the crime was “gang-related.”
We disagree.
       There was ample evidence from which the jury could infer
that Sufle was an active member of the South Los 13 gang at the
time of the shooting. In October 2007, Sufle was contacted with
other members of the South Los 13 gang by a Los Angeles County
Sheriff’s Department gang detective. At that time, Sufle
admitted he was a South Los gang member with the moniker
“Speedy,” and the detective noted he had “S O X L O S”⎯a
reference to the South Los gang⎯tattooed in large letters across
his back. Ten years later, in 2017, Sufle still had that tattoo as
well as numerous other prominent South Los 13 tattoos on his
arms, chest, and back.
       At trial, the prosecution gang expert explained the
significance of those tattoos. According to Detective Arevalo,
gang tattoos reflect a strong commitment to the member’s gang,
and they are generally “earned” by committing crimes and acts of
violence. The larger the tattoo, the greater the person’s
allegiance to the gang, and the more serious the criminal acts
required to earn such a tattoo. Moreover, gangs do not take
kindly to imposters: A non-gang member who gets an unearned
gang tattoo will suffer violent repercussions from the gang.
Detective Arevalo also explained that the process of leaving a
gang involves cutting off all ties and affiliation to the gang,




                                6
including having gang tattoos removed and moving away from
the neighborhood.
       Sufle showed up to help Siordia collect the money wearing
blue latex gloves, which indicated to Detective Arevalo that he
intended to commit a violent crime. The expert also opined that
because the shooting occurred in territory controlled by the South
Los 13 gang, the crime would enhance the gang’s reputation for
violence and instill fear in the community, which would
ultimately benefit the gang. Finally, Sufle’s declaration, “This is
my barrio,” both immediately before and after fatally shooting
Mendoza, was a strong indication that this shooting in South Los
13 gang territory was being carried out by a member of that
gang.
       There was also substantial evidence from which the jury
could infer that Siordia was well aware of Sufle’s status as a gang
member. Sufle and Siordia’s wives were sisters. Siordia and
Sufle thus had a close familial relationship, and Sufle’s numerous
gang tattoos that were clearly visible on his arms, neck, chest,
and back proclaimed his gang affiliation. Instead of returning
alone to discuss the debt with Mendoza, Siordia came armed with
a gun hidden under his shirt, accompanied by a gang member
wearing latex gloves who had no apparent business there except
to force Mendoza to pay Siordia. After Sufle had fatally shot
Mendoza using the gun Siordia had brought to the confrontation,
Siordia grabbed Sufle and they fled together in Sufle’s vehicle.
       On the strength of this evidence, the jury was justified in
its conclusion that Siordia committed the crime in association
with a known member of the South Los 13 gang, and that finding
is supported by substantial evidence.




                                 7
   C. Substantial evidence supports the finding that
Siordia intended to promote, further, or assist in criminal
conduct by a gang member
       Siordia’s claim that there was no substantial evidence
Siordia intended to assist, further, or promote criminal conduct
by a gang member also fails. The evidence overwhelmingly
supported the inference that Siordia did not simply bring a
family member who happened to belong to a gang to help him
collect money from Mendoza, but brought Sufle to Mendoza’s
house in South Los 13 gang territory precisely because he was a
member of that gang who would carry out an act of violence
against Mendoza if he did not pay up. Siordia went to Mendoza’s
house armed with the gun that Sufle used to kill Mendoza. Sufle
showed up to help Siordia collect money from Mendoza wearing
latex gloves. Sufle plainly knew Siordia was carrying a gun when
he turned to Siordia and said, “ ‘Give me that.’ ” It was equally
clear that Siordia knew exactly what Sufle meant when, without
saying a word, he simply lifted his sweater to allow Sufle to take
the gun out of his waistband. Sufle did not hesitate to shoot
Mendoza, and at least twice declared, “This is my barrio,” before
and after shooting him. Finally, Siorda did nothing to render aid
to his friend after he was shot, but instead grabbed Sufle and fled
with him in Sufle’s vehicle which was parked nearby.
       As our Supreme Court has declared, “if substantial
evidence establishes that the defendant intended to and did
commit the charged felony with known members of a gang, the
jury may fairly infer that the defendant had the specific intent to
promote, further, or assist criminal conduct by those gang
members.” (Albillar, supra, 51 Cal.4th 68; People v. Livingston
(2012) 53 Cal.4th 1145, 1171.) Here, the foregoing evidence of




                                8
Siordia’s intentional acts, together with the compelling evidence
that Siordia acted in association with a known gang member in
committing the crime, constitutes sufficient evidence to meet the
specific intent requirement for the second prong of the gang
enhancement statute. (See Villalobos, supra, 145 Cal.App.4th at
p. 322 [defendant’s “ ‘intentional acts, when combined with [her]
knowledge that those acts would assist crimes by . . . gang
members, afforded sufficient evidence of the requisite specific
intent’ ”].)
  II. The Trial Court Did Not Abuse Its Discretion in
       Denying Sufle’s Motion to Bifurcate the Gang
       Allegation
       A trial court has broad discretion to control the conduct of a
criminal trial “with a view to the expeditious and effective
ascertainment of the truth regarding the matters involved.”
(§ 1044; People v. Hernandez (2004) 33 Cal.4th 1040, 1048
(Hernandez).) The court’s authority extends to bifurcation of
certain trial issues, including the jury’s determination of the
truth of gang enhancement allegations. (Hernandez, at p. 1048.)
Here, Sufle contends the trial court abused its discretion in
denying his motion to bifurcate the gang allegation from the trial
of the underlying charges because there was no evidence the
offense was gang-related.2 He further asserts the admission of
the irrelevant and highly prejudicial gang evidence during the
trial on the substantive offense denied him his right to a fair
trial. We disagree.
       A trial court properly bifurcates gang allegations when the
gang evidence is “so extraordinarily prejudicial, and of so little


      2   Siordia did not join in Sufle’s motion.




                                    9
relevance to guilt, that it threatens to sway the jury to convict
regardless of the defendant’s actual guilt.” (Hernandez, supra, 33
Cal.4th at p. 1049.) In a case not involving imposition of the gang
enhancement, “evidence of gang membership is potentially
prejudicial and should not be admitted if its probative value is
minimal.” (Ibid.) Conversely, our Supreme Court has observed
that “evidence of gang membership is often relevant to, and
admissible regarding, the charged offense.” (Ibid.) Indeed, such
evidence “can help prove identity, motive, modus operandi,
specific intent, means of applying force or fear, or other issues
pertinent to guilt of the charged crime. [Citations.] To the extent
the evidence supporting the gang enhancement would be
admissible at a trial of guilt, any inference of prejudice would be
dispelled, and bifurcation would not be necessary.” (Id. at
pp. 1049–1050; see People v. Mendoza (2000) 24 Cal.4th 130, 178
(Mendoza) [element of fear]; People v. Williams (1997) 16 Cal.4th
153, 193 [motive and identity]; People v. Champion (1995) 9
Cal.4th 879, 922–923 [identity].)
       “Given the public policy preference for the efficiency of a
unitary trial, a court’s discretion to deny bifurcation of a gang
allegation is broader than its discretion to admit gang evidence in
a case with no gang allegation. [Citation.] Thus, ‘[e]ven if some
of the evidence offered to prove the gang enhancement would be
inadmissible at a trial of the substantive crime itself . . . a court
may still deny bifurcation.’ ” (Franklin, supra, 248 Cal.App.4th
at p. 952; Hernandez, supra, 33 Cal.4th at p. 1050.)
       A trial court’s denial of a motion to bifurcate is reviewed for
abuse of discretion based on the record as it stood at the time of
the ruling. (Hernandez, supra, 33 Cal.4th at p. 1048; Franklin,
supra, 248 Cal.App.4th at p. 952.) An abuse of discretion is




                                 10
“established by ‘a showing the trial court exercised its discretion
in an arbitrary, capricious, or patently absurd manner that
resulted in a manifest miscarriage of justice.’ ” (People v.
Carrington (2009) 47 Cal.4th 145, 195; People v. Ochoa (1998) 19
Cal.4th 353, 408 [“[a] court abuses its discretion when its rulings
fall ‘outside the bounds of reason’ ”]; People v. Fuiava (2012) 53
Cal.4th 622, 663.) “If the trial court’s ruling was correct on the
record before it, the ruling is subject to reversal only upon a
showing that ‘ “joinder actually resulted in ‘gross unfairness’
amounting to a denial of due process.” ’ ” (Franklin, at pp. 952–
953; Mendoza, supra, 24 Cal.4th at p. 162.)
       We find no abuse of discretion in the trial court’s denial of
Sufle’s bifurcation motion. “[E]vidence related to gang
membership is not insulated from the general rule that all
relevant evidence is admissible if it is relevant to a material issue
in the case other than character, is not more prejudicial than
probative, and is not cumulative.” (People v. Samaniego (2009)
172 Cal.App.4th 1148, 1167; see Hernandez, supra, 33 Cal.4th at
p. 1049.) Here, the gang evidence was inextricably intertwined
with the substantive offense, and the evidence that supported the
gang allegation would have been admissible to prove motive and
intent regardless of whether the trial was bifurcated. (See
Hernandez, supra, 33 Cal.4th at pp. 1050–1051.)
       The gang evidence was relevant to prove the prosecution’s
theory that Sufle shot Mendoza because Mendoza, who lived in
Sufle’s gang territory, refused to comply with Sufle’s demand that
he pay Siordia. A failure by Sufle to respond to Mendoza’s
defiance would have undermined the gang’s reputation and
shown Sufle himself to be weak. Sufle’s declaration, “ ‘This is my
barrio,’ ” immediately before and after shooting Mendoza showed




                                 11
that the gang, and Sufle as its representative, could operate with
impunity and would not tolerate challenges to its authority
within its territory. The gang evidence thus supplied proof of
Sufle’s motive and intent to commit the crime.
       The gang evidence was also relevant to prove that Siordia
harbored the requisite intent to kill for the charge of first degree
murder. It was the prosecution’s theory that Siordia brought
Sufle to the confrontation with Mendoza intending to use Sufle’s
gang status to bully Mendoza into paying Siordia. Thus, Siordia
provided Sufle with a gun, and because Sufle was a known gang
member whose gang controlled the territory in which Mendoza
lived, Siordia knew Sufle would reliably collect the money from
Mendoza or retaliate if Mendoza refused to pay.
       Nevertheless, characterizing the crime as a shooting over
the nonpayment of a debt, Sufle insists that the crime was not
gang related, and admission of the gang evidence was irrelevant
and unduly prejudicial. As Sufle tells it, he became angry “for
whatever reason” and shot the victim after an argument over a
monetary debt escalated into a fist fight. But the gang evidence
explained precisely the reason Sufle became angry: Sufle’s gang
controlled Mendoza’s neighborhood, Siordia specifically brought
Sufle to coerce Mendoza into paying the money, and Mendoza
refused. When Mendoza defied Sufle, Sufle shot him, declaring,
“This is my barrio,” thus maintaining the gang’s reputation for
violence and instilling fear in the community. Indeed, the only
context in which Sufle’s declaration makes any sense at all is in
the context of gang culture: It would be absurd if a mere friend
or family member assisting in the collection of a debt were to
proclaim, “This is my barrio” or “This is my neighborhood” before
and after fatally shooting the debtor for nonpayment.




                                 12
      In these circumstances, the trial court properly found the
gang evidence to be relevant and admissible on the issues of
motive and intent and did not abuse its discretion in refusing to
bifurcate the gang allegations.
                         DISPOSITION
      The judgments are affirmed.
      NOT TO BE PUBLISHED.




                                     LUI, P. J.
We concur:




      CHAVEZ, J.




      HOFFSTADT, J.




                                13